Citation Nr: 0113251	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  97-10 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals of a left knee injury with degenerative arthritis 
and multiple loose bodies, currently rated as 20 percent 
disabling.  

2.  Entitlement to an increased evaluation for a left ankle 
disorder, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
December 1981. 

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In April 1996, the RO denied the veteran's claim of 
entitlement to an increased evaluation for his service-
connected left knee disorder.  In January 2000, the RO denied 
the veteran's claim of entitlement to an increased evaluation 
for his service-connected left ankle disorder.  The veteran 
has perfected appeals of those decisions.  

This appeal has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2000).

There had also been perfected for appeal the issues of 
entitlement to service connection for a right hip disorder 
and a left hip disorder, each claimed as secondary to 
service-connected knee disorders.  In a November 2000 rating 
decision, however, the RO granted service connection for 
trochanteric bursitis of the left hip and trochanteric 
bursitis of the right hip.  As the veteran has not disagreed 
with the disability ratings or effective dates assigned, 
these issues are not before the Board on appeal.  Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barerra v. Gober, 112 
F.3d 1030 (1997).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected left knee disorder, 
characterized as post-operative residuals of a left knee 
injury with degenerative arthritis and multiple loose bodies, 
is manifested by no more than moderate recurrent subluxation 
or lateral instability, and functional range of motion, 
including limitation due to pain, from 0 degrees of extension 
to over 130 degrees of flexion.  

3.  The veteran's service-connected left ankle disorder is 
manifested by no more than moderate limitation of left ankle 
motion, with functional range of motion, including limitation 
due to pain, being dorsiflexion to 17 degrees and plantar 
flexion to 39 degrees. 

4.  The veteran's service-connected left knee disorder, 
characterized as post-operative residuals of a left knee 
injury with degenerative arthritis and multiple loose bodies, 
and/or service-connected left ankle disorder, do not present 
an exceptional or unusual disability picture rendering 
impracticable the application of the regular schedular 
standards that would have warranted referral of the case to 
the Director of the Compensation and Pension Service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
post-operative residuals of a left knee injury with 
degenerative arthritis and multiple loose bodies, are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 
4.40, 4.45, 4.59, Diagnostic Codes 5003, 5257, 5260, 5261 
(2000).

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's left ankle disorder are not met.  
38 U.S.C.A. § 1155(a) (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71, Diagnostic Codes 5270, 5271 (2000).

3.  Referral for consideration of an extra-schedular rating 
for service-connected left knee disorder, characterized as 
post-operative residuals of a left knee injury with 
degenerative arthritis and multiple loose bodies, and/or 
service-connected left ankle disorder, is not warranted by 
the evidence in this case.  38 C.F.R. § 3.321(b)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that the veteran sustained a 
severe twisting injury to the left knee in May 1979 while 
playing softball.  The veteran underwent surgery consisting 
of excision of a torn medial meniscus and torn lateral 
meniscus.  In June 1981, the veteran underwent arthrotomy for 
an excision of a posterior horn of the medial meniscus.  
Absence of the anterior cruciate ligament was noted.  
Weakness and laxity of the left knee continued.  A Service 
Medical Board found the veteran unfit for military service by 
virtue of his left knee disability.  

In January 1992, service connection was granted for post-
operative residuals of a left knee injury, and a 20 percent 
evaluation was assigned effective from the date following the 
veteran's separation from service, December 2, 1981.  

VA examination and treatment records dated from 1989 through 
1992 document that the veteran's left knee had full range of 
motion but continued to exhibit instability.  A May 1992, x-
ray of the left knee showed mild medial cartilage loss with 
hypertrophic change in the left knee, with possible intra-
articular loose bodies.  

In November 1993, the veteran filed the current claim of 
entitlement to an increased evaluation for his service-
connected left knee disorder.  

In April 1995, the veteran sought treatment for episodes of 
left ankle pain over a one year period particularly in the 
anterior aspect, with no real history of injury.  Upon 
examination by a private physician, E.W.J., M.D., the veteran 
had full range of motion of the ankle, good strength, and no 
real tenderness along the anterior aspect.  The examiner 
noted the veteran's knee disability.  X-rays of the ankle 
were deemed unremarkable.  The examiner's impression was 
"ankle pain, probable synovitis, maybe secondary to the 
knee."  Arch support, and ankle and knee exercises were 
included in the treatment plan.  The examiner explained to 
the veteran that his ankle did not seem to be a real 
significant problem.  The veteran was seen for follow-up in 
May 1995.  It was noted that he did not really try the arch 
support, but would try it now.  He reported some generalized 
irritation, but was otherwise doing okay.  He was to try "a 
little Oruvail" and to "really work at his exercise."  The 
examiner indicated that the veteran's knee was really the 
major problem.  The veteran was seen in June 1995.  He was 
not sure that the arch support was helping him much.  The 
veteran requested that the private examiner "do a report to 
VA versus medial gonarthrosis." 

In June 1995, the veteran's private physician, Dr. E.W.J., 
prepared a statement documenting the treatment of the 
veteran's ankle pain.  The examiner opined that it was most 
likely that the veteran's ankle difficulty was probably 
secondary in nature to his knee.  It was noted in the letter 
that the veteran has developed considerable arthritic changes 
in the medial compartment consistent with medial gonarthrosis 
of the knee.  Dr. E.W.J. recommended that the veteran wear a 
Generation II brace to place him into more of a valgus 
alignment to take the stress off the inside aspect of the 
knee as well as the ankle region.  If that did not help, an 
osteotomy of the proximal tibia was most likely.  The last 
suggested alternative was a total joint replacement.   

VA orthopedic examination in November 1995 noted, by history, 
that the veteran had continued to have problems over the 
years, particularly with chronic instability of the left 
knee, and that he had previously been treated with bracing.  
It was noted that the veteran continued to have a chronic 
type left knee pain which varied in severity.  He described 
occasional episodes of swelling, and increased pain in the 
knee with standing and walking, going up and down stairs, or 
with prolonged walking.  The veteran avoided squatting or 
stooping.  He had giving way of the knee with increased 
physical activity or with twisting or pivoting type 
movements.  

With respect to his left ankle pain, the veteran reported 
that it had been present over the previous year or two, and 
that there had been no history of an injury.  The examiner 
noted the June 1995 opinion letter from the veteran's private 
physician regarding the relationship of the veteran's left 
ankle pain to his left knee disorder.  The veteran stated 
that he was not having any pain in the ankle at the time of 
the examination, but that pain was present as recently as the 
day before.  The veteran stated that pain was usually present 
on a daily basis, particularly with prolonged walking as 
required by his job duties at the post office.  

The veteran brought a June 1995 x-ray of the left knee that 
revealed to the examiner severe medial compartment arthritis.  
X-ray of the left ankle revealed no bony abnormality.  

Examination of the left knee revealed 0 to 140 degrees range 
of motion.  There were multiple well-healed surgical scars 
about the knee.  There was some degenerative enlargement and 
mild varus malalignment of the knee.  The veteran had 
tenderness to palpation of the medial aspect of the knee.  He 
had a 2+ Lachman's and anterior drawer sign.  He had a 3+ 
pivot shift.  Collateral ligaments appeared stable.  
Examination of the left ankle revealed no evidence of 
redness, heat, swelling, tenderness to palpation, or 
instability.  The veteran's left ankle had 15 degrees 
dorsiflexion, and 40 degrees plantar flexion.  He was able to 
heel and toe walk, and to slowly squat and rise again.  

The examiner's pertinent impressions were chronic ACL 
insufficiency of the left knee - severe degenerative changes, 
and mechanical left ankle pain secondary to ACL insufficiency 
and varus malalignment of the left knee.  

In April 1996, the RO issued a rating decision in which the 
evaluation of the veteran's service-connected left knee 
disability was continued as 20 percent disabling.  Service 
connection was awarded for a left ankle disability, 
characterized as "chronic left ankle pain, probable 
synovitis," and evaluated as 10 percent disabling, effective 
from March 1, 1995.  

An August 1997, VA orthopedic examination report noted the 
history of the veteran's left knee disorder.  Upon 
examination, there was a very slight limp in the veteran's 
walking.  He threw his left leg laterally.  He was wearing a 
generation 2 unloader brace.  He did not use a cane.  There 
were three medial surgical scars on the left knee.  There was 
muscle wasting of the gastrocnemius and tibialis anticus on 
the left.  There was slight lateral instability.  Range of 
motion of the knees were: left flexion to 132 degrees, 
compared to right flexion to 142 degrees; left extension to 
180 degrees bilaterally.  The diagnosis was post-traumatic 
degenerative joint disease of the left knee with functional 
loss due to pain.  

VA orthopedic examination in November 1998 revealed the 
veteran to be wearing extensive Don-Joy braces on each knee 
that extended midway to the ankle and midway to the groin 
with lateral metal supports.  Painful motion was slight.  
There was no edema, effusion, tenderness, redness, or heat.  
There was instability and weakness.  Abnormal movement and 
guarding of the movement were slight.  The veteran's gait was 
described as very good with his braces on.  The veteran had a 
slight limp using no cane without braces.  Range of motion of 
the left knee was flexion to 142 degrees and extension to 0 
degrees.  There was medial and lateral instability of each 
knee.  The diagnosis was post-traumatic degenerative joint 
disease of both knees with no loss of function due to pain.  

VA orthopedic examination in July 1999 revealed the veteran's 
complaints of pain, weakness, instability, giving away, 
fatigability, and lack of endurance relating to his knees, 
hips and left ankle.  He indicated that he takes no 
medications.  It was noted that he was wearing a brace on 
each knee, with a Don-Joy Generation Two brace on the left.  
The veteran reported that he was a postal clerk and that his 
disabilities affect his job a great amount.  There was noted 
to be objective evidence of painful motion, instability, 
weakness, slight abnormal movement, and guarding of movement.  
There was no evidence of edema, effusion, tenderness, 
redness, or heat.  The veteran walked with a noticeable limp 
using a Don-Joy brace on each knee.  There were four scars on 
the left knee; 6, 8, 11 and 19 centimeters on the medial 
aspect.  There was a noticeable outward curvature of the left 
leg and it appeared deformed.  Range of motion of the left 
knee was flexion to 144 degrees and extension to 0 degrees.  
There was moderate lateral instability of both knees, more on 
the left.  Range of motion of the left ankle was dorsiflexion 
to 17 degrees and plantar flexion to 39 degrees, compared to 
18 and 43 degrees respectively on the right.  There was no 
varus or valgus angulation of the oscalsous.  X-rays of the 
ankles revealed no acute fracture or dislocation, with soft 
tissues being unremarkable.  X-rays of the left knee revealed 
tricompartment degenerative changes with minimal medial 
subluxation.  There were two osteochondral bodies noted in 
the popliteal fossa on the lateral view.  There was no acute 
fracture or dislocation.  The pertinent diagnoses were 
degenerative joint disease of the knees and arthralgia of the 
left ankle with loss of function due to pain; "confirmed by 
x-rays."  

II. Legal analysis

A.  VCAA Considerations

VA has assisted or attempted to assist the veteran to develop 
his claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) [hereinafter VCAA].  VA 
made all feasible attempts to obtain pertinent records and 
persisted until it was reasonably certain that all further 
efforts would be futile.  VA notified the veteran in the 
statement of the case and supplemental statement of the case 
of its efforts to obtain them.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (to be codified at 38 
U.S.C. § 5103A(b)).  In each case in which the veteran 
identified additional pertinent records, the VA was able to 
obtain those records and associate them with the claims file.  
It is concluded that at every available opportunity, VA 
attempted to obtain medical records the veteran asserted 
would support his claim that he authorized VA to obtain, and 
VA notified the veteran of his ultimate responsibility to 
provide the medical records.  

The veteran has submitted medical statements or opinions that 
he feels support or corroborate his assertions that his knee 
and ankle disorders are more disabling than provided for in 
the evaluation assigned.  The veteran has been provided four 
recent examinations designed to evaluate those disabilities.  
There is no indication that there are other statements or 
opinions that would constitute viable further assistance.  VA 
has discharged its duty to assist the veteran in this case. 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 
(to be codified at 38 U.S.C. § 5103A).

B.  General

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1 and 4.2 (2000).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2000), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2000).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

C.  Left Knee Disorder

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2 (2000), the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board has considered all medical evidence of record 
relating to the veteran's left knee in making a 
determination.

The veteran's service-connected left knee disability has been 
rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  A 20 percent disability rating 
requires moderate impairment of the knee, due to recurrent 
subluxation or lateral instability.  A 30 percent rating 
requires severe impairment of the knee due to recurrent 
subluxation or lateral instability.  Id.  Comprehensive 
testing has not revealed more than moderate subluxation or 
lateral instability of the knee.  

Upon examination in August 1997, there was only a very slight 
limp in the veteran's walking; only slight lateral 
instability was noted.  Upon examination in November 1998, 
instability was noted, but abnormal movement and guarding of 
movement were found to be slight.  The veteran's gait was 
very good with his braces on and he had only a slight limp 
without them.  He did not require a cane.  Upon the most 
recent VA examination in July 1999, there was noted to be 
only moderate lateral instability of both knees.  Given that 
the veteran's left knee disability has already been assigned 
an evaluation that is consistent with no more than moderate 
subluxation or lateral instability under Diagnostic Code 
5257, a higher rating is not for application.  

The veteran has sought a separate evaluation for arthritis of 
his knee.  Degenerative arthritis established by x-rays is 
evaluated under the criteria of Diagnostic Code 5003.  
Arthritis is to be rated on limitation of motion of the 
specific joint involved.  When limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is to be applied for each major joint 
affected by limitation of motion.  Limitation of motion must 
be confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000).

VA's Office of the General Counsel has held that, where the 
medical evidence shows that a veteran has arthritis of a 
joint and where the diagnostic code applicable to his/her 
disability is not based upon limitation of motion, a separate 
rating for limitation of motion under Diagnostic Code 5003 
may be assigned, but only if there is additional disability 
due to limitation of motion.  If the disability does not meet 
the criteria at least for a zero-percent rating for 
limitation of motion, there is no additional disability for 
which a rating may be assigned.  See VAOPGCPREC 23-97.

The veteran does have degenerative changes of the knee 
established on x-ray, and his left knee disorder is already 
rated under DC 5257.  Therefore, consideration is given to 
whether a separate rating for degenerative arthritis may be 
given.  

Pursuant to DC 5260, limitation of flexion of the knee 
warrants a zero percent rating when flexion is limited to 60 
degrees; a 10 percent rating when limited to 45 degrees; a 20 
percent when limited to 30 degrees; and a 30 percent when 
limited to 15 degrees.

Pursuant to DC 5261, limitation of extension of the leg 
warrants a zero percent rating when extension is limited to 5 
degrees; a 10 percent rating when extension is limited to 10 
degrees; a 20 percent when limited to 15 degrees; 30 percent 
when limited to 20 degrees; 40 percent when limited to 30 
degrees; and 50 percent when limited to 45 degrees.

The range of the veteran's left knee motion shown since he 
filed a claim for an increased evaluation in November 1993 
has been 0 degrees of extension and over 130 degrees of 
flexion.  He does not, therefore, have limitation of 
extension.  His limitation of flexion does not remotely 
approach the limitation to 60 degrees required to support a 
zero percent rating for limitation of flexion.  He does not, 
therefore, exhibit limitation of motion meeting the 
requirements for a zero percent rating under either 
Diagnostic Code 5260 or 5261.  A separate rating is not 
warranted on that basis, as there is no additional disability 
attributable to the arthritis.

Under Hicks v. Brown, 8 Vet. App. 417 (1995), the Court noted 
that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or group of minor joints caused by 
degenerative arthritis that is established by x-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Therefore, with 
x-ray evidence of degenerative changes and objective 
demonstration of painful, but not limited motion, the 
limitation of motion due to pain must be taken into 
consideration in the determination of whether, and to what 
degree, the limitation is compensable.

For DeLuca functional loss purposes, although painful motion 
has been noted (described as "slight" in November 1998), 
there has been no documentation of loss of function due to 
pain, and in fact, such loss of function was specifically 
ruled out in the report of the November 1998 VA examination.  
Consequently, at no time since the veteran filed his claim 
for an increased evaluation, has his left knee limitation of 
motion warranted a separate compensable evaluation under 
either DC 5260 or 5261, in addition to the 20 percent 
evaluation assigned under DC 5257.  VAOPGCPREC 23-97; DeLuca 
v Brown, 6 Vet. App. 321 (1993), Hicks v. Brown, 8 Vet. App. 
417 (1995); and 38 C.F.R. §§ 4.40, 4.45.

Further, although Diagnostic Code 5256 and Diagnostic Code 
5262 provide disability evaluations in excess of 20 percent, 
the Board finds that these Diagnostic Codes are not for 
application in such cases where ankylosis and/or nonunion of 
the tibia and fibula, are not shown, as in the instant case.  

The veteran's left knee pain results in very slight 
limitation of flexion, far below the limitation that would 
support even a zero percent evaluation for limitation of 
flexion.  It has not been shown to cause additional 
functional limitation, as motion stops when pain begins.  The 
preponderance of the evidence is against assigning a separate 
evaluation for degenerative arthritis.  The current 20 
percent rating contemplates moderate recurrent subluxation or 
lateral instability, and no more than moderate instability is 
exhibited.  The Board has considered all of the applicable 
evidence relating to the veteran's left knee disability, and 
has considered all applicable Diagnostic Codes, and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the holding in 
DeLuca v Brown, 6 Vet. App. 321 (1993), Hicks v. Brown, 8 
Vet. App. 417 (1995), and VAOPGCPREC 23-97.  Based upon that 
review, the preponderance of the evidence is against the 
veteran's claim, and a rating in excess of 20 percent is not 
warranted for the veteran's left knee disorder, nor is a 
separate rating warranted based upon limitation of motion.  

D.  Left Ankle Disorder

The veteran's service-connected left ankle disorder, 
characterized as chronic left ankle pain, probable synovitis, 
has been evaluated as 10 percent disabling under the 
provisions of Diagnostic Code 5271.  Under that diagnostic 
code, moderate limitation of motion of either ankle warrants 
a 10 percent evaluation.  A 20 percent evaluation requires 
marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  

Normal dorsiflexion of the ankle is to 20 degrees and normal 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2000).  

The most complete documentation of the range of motion of the 
veteran's left ankle is found in the report of the July 1999 
VA examination.  In that report, the examiner noted that 
dorsiflexion of the left ankle was measured to be 17 degrees 
while plantar flexion was found to be 39 degrees. 

Given the guidelines provided in 38 C.F.R. § 4.71, the 
veteran's limitation of left ankle motion represent a 3 
degree, or 15 percent, deviation from normal dorsiflexion and 
a 6 degree, or less than 15 percent, deviation from normal 
plantar flexion.  These deviations clearly represent no more 
than moderate limitation of motion in the veteran's left 
ankle.  Consequently, the veteran's left ankle disorder does 
not warrant an evaluation greater than 10 percent under 
Diagnostic Code 5271.  

For DeLuca functional loss purposes, it is first noted that 
the pertinent diagnosis in the July 1999 VA examination 
report was arthralgia of the left ankle with "loss of 
function due to pain."  The same report also indicated, 
however, that during the physical examination of the veteran 
"motion stopped when pain begins."  Thus, the joint motions 
described in that report must necessarily have included only 
painless ranges of motion.  It can therefore be concluded 
that the left ankle "loss of function due to pain" 
described in the July 1999 diagnosis was included in the left 
ankle limitation of motion found on examination.  
Consequently, the veteran's left ankle disorder does not 
warrant an increased evaluation based upon loss of function 
because such loss of function is already contemplated in the 
evaluation assigned for moderate limitation of motion under 
Diagnostic Code 5271.  DeLuca v Brown, 6 Vet. App. 321 
(1993); and 38 C.F.R. §§ 4.40, 4.45.

An ankle disorder can also be rated under Diagnostic Codes 
5270, 5272, 5273 and/or 5274.  In the instant case, however, 
neither ankylosis, malunion, nor astragalectomy of the left 
ankle has been demonstrated.  Consequently, a disability 
evaluation in excess of 10 percent is not warranted under 
those Codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 
5273, 5274 (2000).

In conclusion, the measurement of the veteran's left ankle 
range of motion approximates no more than moderate limitation 
of motion.  Based upon a longitudinal review of the evidence, 
it is clear that the veteran's left ankle pathology results 
in no more than moderate interference with his ability to 
ambulate.  The record documents that he has recently 
exhibited a very good gait.  No loss of strength in the left 
ankle has been documented.  X-ray findings of the left ankle 
have been normal.  The preponderance of the evidence is 
against an increased rating for the veteran's left ankle 
disorder.  The veteran's left ankle disability picture more 
nearly approximates the criteria required for a 10 percent 
evaluation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Codes 5270, 5271.  

E.  Extraschedular rating

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2000).

In this case, the RO considered the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1) in a October 1997 supplemental statement of the 
case and a March 2000 statement of the case.  Although the 
Board has no authority to grant an extraschedular rating in 
the first instance, it may consider whether the RO's 
determination with respect to that issue was proper.  See 
VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate first-
line officials" for extra-schedular rating is required); see 
also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may 
affirm an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

There is no evidence of an exceptional disability picture in 
this case.  The veteran has not required any recent periods 
of hospitalization for his service-connected left knee 
disorder, characterized as post-operative residuals of a left 
knee injury with degenerative arthritis and multiple loose 
bodies, and/or service-connected left ankle disorder.  He has 
not been hospitalized for treatment of the disorders at issue 
and there is no evidence in the claims file to suggest that 
marked interference with employment is the result of the 
service-connected disabilities.  While the veteran maintains 
that his knee and ankle disorders interfere with his 
employment as a postal clerk, there is no medical opinion of 
record that they interfere in a way not contemplated in the 
regular schedular criteria, which compensate for average 
earning capacity impairment due to disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Furthermore, 
there are higher ratings available under the rating schedule.  
There is no evidence that the regular schedular criteria are 
inadequate to compensate the average loss of earning capacity 
attributable to disabilities manifested as the veteran's are.  
Thus, the absence of evidence presenting such exceptional 
circumstances preponderates against referring the claim for 
consideration of an extra-schedular rating for the service-
connected disabilities.  The disabilities are appropriately 
rated under the schedular criteria.


ORDER

Entitlement to an evaluation greater than 20 percent for 
post-operative residuals of a left knee injury with 
degenerative arthritis and multiple loose bodies is denied.

Entitlement to an evaluation greater than 10 percent for a 
left ankle disorder is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

